



 
Exhibit 10.106



FIRST AMENDMENT TO PROMISSORY NOTE
 
This FIRST AMENDMENT TO PROMISSORY NOTE (this “First Amendment”) dated August
12, 2015, is by and among CSCC PROPERTY HOLDINGS, LLC, a Georgia limited
liability company, and CSCC NURSING, LLC, a Georgia limited liability company
(collectively “Maker”), ADCARE HEALTH SYSTEMS, INC., a Georgia corporation and
ADCARE OKLAHOMA MANAGEMENT, LLC, a Georgia limited liability company
(collectively, the “Guarantors”) and CONTEMPORARY HEALTHCARE SENIOR LIEN FUND I,
L.P., a Delaware limited partnership (the “Holder”).
Whereas, Maker executed the Promissory Note dated August 17, 2012 (the “Original
Note”) for a loan (the “Loan”) in the original principal amount of Five Million
and No/100 Dollars ($5,000,000) in favor of Holder, as such Original Note is
attached hereto as Exhibit A.
Whereas, the Original Note evidences the Maker's obligations to Holder under the
Loan Agreement dated August 17, 2012 (as amended, the “Loan Agreement”) and
certain related documents (as amended, the “Loan Documents”), between such
parties.
Whereas the Original Note matures August 20, 2015 (the “Original Maturity
Date”).
Whereas, the Maker has requested an extension of the Original Maturity Date to
November 20, 2015 (as extended, the “Maturity Date”).
Whereas, Maker and Guarantors are in default (the “Existing Defaults” and
“Ongoing Defaults”) for those matters listed in the Forbearance Agreement dated
August __, 2015 (the “Forbearance Agreement”).
Whereas, as a condition to approving such extension, Holder requires (i) certain
changes to the Original Note and (ii) satisfaction of additional conditions
(“Additional Conditions”) as set forth in Paragraph B herein.
The Maker and Guarantors executing this First Amendment agree that Holder’s
agreeing to this First Amendment and the Forbearance Agreement constitute good
and adequate consideration for their acceptance of the Additional Conditions.
Now, therefore, the parties hereto agree as follows:
A.Amendments to Note.
1.
Any term used and not defined herein shall have the meaning given such term in
the Loan Agreement.

2.
Paragraphs (B) and (C) of the Original Note are replaced in their entirety to
read as follows:


1



--------------------------------------------------------------------------------



B.    On September 20, 2012, and on the twentieth day of each successive
calendar month thereafter until November 20, 2015, Maker shall pay to Holder an
installment of interest at the Note Rate on the principal amount of this Note
outstanding, or such greater amount as may be required pursuant to the terms of
this Note (such payments under paragraphs A and B being hereinafter referred to
as the “Installment Payments”) or such greater amount pursuant to the terms of
this Note. The Installment Payments are set forth on an amortization schedule
attached to the Loan Agreement (as defined below) as Schedule 2.4(a). Borrower
acknowledges receipt and review of both Schedule 2.4(a) of the Loan Agreement
and the electronic version of Schedule 2.4(a), which electronic version, among
other things, sets forth the formulas and other calculations employed to create
such amortization table.
C.    On November 20, 2015 (the “Maturity Date”), if not sooner prepaid, Maker
shall pay to Holder, without demand, the outstanding principal balance of this
Note, together with all accrued and unpaid interest.
3.
The outstanding principal balance of the Note, net of cure amounts on deposit
with Holder, as of the date hereof is $3,041,149.20.

4.
The definition of Maturity Date in the Loan Agreement shall be deleted in its
entirety and replaced with the definition set forth above in this First
Amendment.

5.
Any reference to “Note” or “Maturity Date” in any Loan Document shall mean the
Original Note as modified by this First Amendment.

6.
A revised amortization schedule for the Note is attached hereto as Exhibit B,
which schedule may be modified as provided for herein and in the Loan Agreement.

7.
Except as specifically set forth herein, all other terms of the Original Note
shall remain the same.

8.
This First Amendment, including all exhibits, shall be attached to the Original
Note and made a part thereof.

9.
The parties hereto further agree that any reference to the Maturity Date and
Note in any Loan Document, including the Mortgage, as defined in the Loan
Agreement, shall mean such terms as modified by this First Amendment.

B.Additional Conditions.
1.
A Forbearance Agreement, acceptable to the Holder in its sole discretion, shall
have been executed by Maker, Guarantors and Holder.

C.Miscellaneous.
1.
This First Amendment shall become effective as of the date first above written
(the “Effective Date”) after all of the conditions set forth in Section B shall
have been satisfied.


2



--------------------------------------------------------------------------------



2.
This First Amendment shall have been executed and delivered by the Maker and
Guarantors.

3.
By their signatures on this First Amendment, each Guarantor reaffirms
his/her/its guaranty of the obligations of the Loan Documents and Guaranties.

4.
By its signature to this First Amendment, Maker and each Guarantor certifies to
Holder that other than the Ongoing Defaults and Existing Defaults, the
representations and warranties set forth in the Loan Documents, as amended, are
true and correct in all material respects.

5.
By its signature to this First Agreement, Maker and each Guarantor certifies to
Holder that other than the Existing Defaults, no Defaults or Events of Default
shall have occurred and be continuing.




3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Maker and Holder has caused this First Amendment to be
properly executed and delivered as of the day and year first above written.


 
MAKER:
 
 
 
 
 
CSCC PROPERTY HOLDINGS, LLC
 
a Georgia limited liability company
 
 
 
 
 
By:
/s/ William McBride
 
 
Name:
William McBride
 
 
Title:
Manager
 
 
 
 
 
 
CSCC NURSING, LLC
 
a Georgia limited liability company
 
 
 
 
 
By:
/s/ William McBride
 
 
Name:
William McBride
 
 
Title:
Manager
 
 
 
 
 
 
GUARANTORS:
 
 
 
 
 
 
ADCARE HEALTH SYSTEMS, INC
 
an Ohio corporation
 
 
 
 
 
 
By:
/s/ William McBride
 
 
Name:
William McBride
 
 
Title:
Chairman and CEO
 
 
 
 
 
 
ADCARE OKLAHOMA MANAGEMENT, LLC
 
a Georgia limited liability company
 
 
 
 
 
By:
/s/ William McBride
 
 
Name:
William McBride
 
 
Title:
Manager
 
 
 
 
 
 
 
 
 





SIGNATURE PAGE TO PROMISSORY NOTE – FIRST AMENDMENT - ADCARE 15 - SENIOR
Exhibit A
Original Note
(attach)
Exhibit B
Revised Amortization Schedule [contempadcare15notefi_image1.gif]


